Citation Nr: 1019065	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-16 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1968 
to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied 
entitlement to "individual unemployability."  

In December 2009, the Veteran testified before the 
undersigned at a Board hearing.  A transcript of the hearing 
has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

A procedural review of the Veteran's file shows that in July 
1999, the RO granted service connection for posttraumatic 
stress disorder (PTSD) at 70 percent disabling (effective 
date of March 16, 1999).  At this point, the Veteran was also 
service-connected for: the residuals of a shell fragment 
wound of the right thigh at 10 percent disabling; the 
residuals of a shell fragment wound of the left knee and left 
quadriceps mechanism with a retained metallic fragment at 
10 percent disabling; old foveal retinitis of the left eye at 
0 percent disabling; malaria with dysentery at 0 percent 
disabling; and post-operative status of a rectal polyp at 
0 percent disabling.  The combined disability rating was 
80 percent from March 16, 1999.  

In April 2006, the Veteran filed a claim for TDIU.  In 
September 2006, the RO decreased the Veteran's disability 
rating for PTSD to 50 percent disabling, effective December 
1, 2006.  The combined disability rating was now 60 percent.  

TDIU may be assigned when a Veteran is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a) (2009).  If there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.  If a Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), rating boards should refer for extra-schedular 
consideration all cases where the Veteran is unable to secure 
or follow a substantially gainful occupation by reason of 
service-connected disability to the Director of the 
Compensation and Pension Service.  38 C.F.R. § 4.16(b) 
(2009).  

The file shows that while the Veteran does not currently meet 
the schedular criteria under 38 C.F.R. § 4.16(a) he did meet 
the criteria for a period that is currently on appeal (from 
April 2006 to December 2006).  Also, the Veteran is still 
currently eligible for TDIU under 38 C.F.R. § 4.16(b) 
throughout the entire time period on appeal.  

In his April 2006 TDIU claim, the Veteran stated he last 
worked at A.I.P. in maintenance 40 hours per week from 
January 1, 2001 to April 1, 2006.  Prior to this he had been 
in civil service.  He asserted that PTSD had prevented him 
from securing a substantially gainful occupation and that he 
left his last job because of his disability.  

An August 2006 PTSD VA examination report shows the examiner 
stated: 

He explained that he quit his job in March 2006 
due to fatigue and frustration about inconsistent 
expectations with his supervisor.  He said that 
he has not sought another job due to concern 
whether he could do physical work and also 
because he does not have computer skills.  

The examiner concluded the Veteran was not unemployable due 
to PTSD or other mental disorders.  

In his September 2006 notice of disagreement, the Veteran 
said he resigned from last job because he could no longer 
cope with the physical and mental requirements for 
employment.  He told his employer his resignation was due to 
VA disabilities.  

In an October 2008 VA psychiatry record, one of the Veteran's 
treating physicians stated:  "He remains unemployable due to 
his severe social and occupational impairments."  

A November 2008 VA PTSD examination report shows the examiner 
found no change since the last examination; his dysthymic 
mood was attributed to PTSD and he had transient PTSD signs 
and symptoms leading to a decrease in work efficiency and 
tasks only during periods of significant stress.  The 
Veteran's other service-connected disabilities were not 
addressed.  

As the Board must determine whether the Veteran's PTSD, as 
well as his other service-connected disabilities, prevents 
him from obtaining or engaging in a substantially gainful 
occupation, the Veteran must be scheduled for VA 
examinations.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the Veteran for appropriate 
VA medical examinations to determine the 
current level of severity of the service 
connected disabilities which to date are 
PTSD; shell fragment wound with retained 
metallic fragment, left quadriceps 
mechanism, left knee; shell fragment wound 
to the right thigh, muscle group XIII and 
XIV; old foveal retinitis, left eye; 
malaria with dysentery; and status 
postoperative rectal polyp.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b) The examiners should describe what type 
of employment activities would be limited 
due to each of the appellant's service-
connected disabilities or due to a 
combination of each of his service-
connected disabilities.  

The examiner should not consider 
impairment from any nonservice-connected 
disabilities or the Veteran's age when 
assessing the impairment of employment 
activities due to service-connected 
disabilities.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

2. Re-adjudicate the Veteran's claim for 
TDIU.  If the decision remains in any way 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals (Court) for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

